Citation Nr: 0214629	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-09 023A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The appellant served on periods of active duty for training 
with the United States Marine Corps Reserve from September 
1967 to September 1973, including from September 1967 to 
March 1968.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 determination of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in November 2001, the appellant 
indicated that he wished to appear personally at a hearing at 
the RO before the Board.  In March 2002, the Board remanded 
this claim to the RO for the purpose of affording the 
appellant such a hearing.  In May 2002, the RO acknowledged 
the appellant's hearing request and informed him as to the 
date of the next available hearing, but on the date of the 
scheduled hearing, the appellant did not attend.  Inasmuch as 
the appellant failed to appear for the scheduled Board 
hearing and a timely request for postponement was not 
received and granted, the Board considers the appellant's 
hearing request withdrawn and deems this case ready for 
review.  38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The appellant did not first enter on active duty after 
June 30, 1985.

2.  The appellant did not have remaining eligibility for 
Chapter 34 educational assistance as of December 31, 1989.



CONCLUSION OF LAW

The basic eligibility criteria for educational assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3002, 3011 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 21.7040, 21.7042, 21.7044 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
eligible for educational assistance benefits under Chapter 
30, Title 38, United States Code.  The RO denied the 
appellant entitlement to this benefit in March 2001, and 
thereafter, the appellant appealed the RO's decision.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  The 
VCAA characterizes a "claimant" as any individual applying 
for, or submitting a claim for, any benefit under the laws 
administered by the Secretary.  38 U.S.C.A § 5100.
 
Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The implementing regulations apply only to claims for 
benefits that are governed by Part 3 of Title 38 of the Code 
of Federal Regulations, and thus, are not applicable to the 
instant appeal.  See 66 Fed. Reg. at 45,629.

The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) has not specifically addressed 
the impact of the VCAA in a case involving entitlement to 
educational assistance benefits.  Cf. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001)(the Court recognized that 
enactment of the VCAA does not affect questions of statutory 
interpretation).  Id. at 149.  Nevertheless, as discussed 
below, the Board finds that the duties to notify and assist 
the appellant were satisfied, and that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim. 

Under the VCAA, VA must notify claimants of the evidence and 
information necessary to substantiate a claim for benefits, 
and inform the claimant whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the appellant was notified of the evidence needed to 
substantiate his claim in various letters and decisions in 
the record.  In a March 2001 letter and a statement of the 
case issued in September 2001, the RO informed the appellant 
of the reasons why his claim had been denied, as well as the 
type of evidence needed to substantiate his claim.  The RO 
explained to him that he could submit additional evidence, 
notified him of all regulations pertinent to his claim, and 
provided him an opportunity to present additional evidence 
and argument, including in the form of hearing testimony, in 
support of his claim.  In light of the foregoing, the Board 
is satisfied that VA has no outstanding duty to further 
inform the appellant of the evidence needed to substantiate 
his claim.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, as noted earlier, the RO informed the appellant of the 
evidence they had which supported the conclusion that he was 
not entitled to educational assistance benefits, and 
requested information from him if he disagreed with that 
finding.  Additionally, the RO contacted the appellant's 
service department for the purpose of determining the exact 
nature and length of the appellant's service. 

In short, the Board finds that the requirements of the VCAA 
have been met to the extent possible, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As is explained below, the 
appellant's entitlement to the benefit sought is precluded by 
law. 

Finally, although the VCAA was enacted during the pendency of 
this appeal, and was not expressly considered by the RO, the 
Board finds no prejudice to the appellant in proceeding with 
this appeal, as VA's duties have been fulfilled to the extent 
possible, as discussed above.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).

The appellant contends that he is eligible for Chapter 30 
benefits on the following bases:  (1) He served on active 
duty for in excess of 181 days after his initial period of 
active duty for training; (2) His once monthly weekend and 
two-week summer obligations constituted "continuous active 
duty;" (3) His service, while not in the war zone, was an 
extreme hindrance to his family life and pursuit of 
education; 
(4) Although he was never activated, as a reservist, he was 
still trained to go into combat, and as such, his training 
should be considered active duty; (5) VA is improperly 
applying current law and regulations, rather than the law and 
regulations in effect during the Vietnam era, to the facts of 
his case; and (6) He is entitled to educational assistance 
benefits under the law that applies to those who served 
during the Vietnam era.  Based on these arguments, the 
appellant requests VA to reimburse him for the costs of his 
prior education and to provide additional financial 
assistance so that he can obtain a Master's degree.

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A) (West 1991).  In this case, the evidence of 
record indicates that the appellant began serving with the 
U.S. Marine Corps Reserve in September 1967, but was never on 
active duty.  Therefore, he does not qualify for Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 
3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B) (West Supp. 2002), an 
individual with remaining Chapter 34 eligibility may also 
qualify for educational assistance under Chapter 30 if, among 
other things, he was on active duty at any time during the 
period beginning on October 19, 1984 and July 1, 1985.  
Again, in this case, the evidence of record indicates that 
the appellant never served on active duty, let alone during 
the period at issue; therefore, he does not qualify for 
Chapter 30 educational assistance benefits under 38 U.S.C.A. 
§ 3011(a)(1)(B).

Finally, an individual may qualify for Chapter 30 benefits 
under other statutory provisions, but each of these 
provisions require active duty service, which, service 
personnel records reflect the appellant never had.  See 38 
U.S.C.A. §§ 3012, 3018A, 3018B, 3018C (West 1991 & Supp. 
2002).  

The appellant argues that he served on active duty in excess 
of 181 days after his initial period of active duty for 
training, and that his Reserve obligations constituted, or 
should constitute, "active duty."  The term "active duty" 
does not include any period during which an individual served 
under the provisions of section 12103(d) of title 10 pursuant 
to an enlistment as a Reserve for service in the Marine Corps 
Reserve.  38 U.S.C.A. § 3002(6)(C) (West Supp. 2002).  
Although the appellant's DD Form 214 indicates that, 
following his six-month period of active duty for training, 
he was assigned to active duty, subsequently obtained service 
personnel records indicate otherwise.  According to a Reserve 
Retirement Credit Report, from September 1967 to 1973, the 
appellant had multiple periods of active duty for training 
and inactive duty training, but no periods of active service.  

The appellant also argues that VA should apply the law and 
regulations that were in effect during the Vietnam era to the 
facts of his case.  Presumably, the appellant is referring to 
Chapter 34, Title 38, United States Code, which, at one time, 
applied to veterans who served, in part, during the Vietnam 
era.  Congress eventually amended this statute to provide 
that, no educational assistance shall be afforded any 
eligible veteran under Chapter 34 after December 31, 1989.  
See 38 U.S.C.A. § 3462 (West 1991).  In any event, even if 
the appellant had applied for benefits under this law when it 
was still in effect, he would not have been found eligible 
for such benefits.  He did not serve on active duty for a 
period of more than 180 days at any time during the period 
extending from January 31, 1955 to January 1, 1977.  See 38 
U.S.C.A. § 3452 (West 1991).

The Board acknowledges the appellant's arguments; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance benefits are clear and 
specific and binding upon the Board.  Since payment of 
government benefits must be authorized by statute, and 
pertinent provisions of the statute provide that the 
appellant has not fulfilled basic service eligibility 
criteria, the appellant's assertions that his type of 
military service should confer Chapter 30 eligibility fail.  
Based on the findings that the appellant did not first enter 
on active duty after June 30, 1985, and did not have 
remaining eligibility for Chapter 34 educational assistance 
as of December 31, 1989, the Board concludes that the 
appellant has failed to establish that he is eligible for 
educational assistance benefits under Chapter 30.  The law in 
this case is dispositive.  Accordingly, the appellant's claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

